Citation Nr: 0517131	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an initial compensable evaluation for post-
traumatic arthritis of the metacarpal joint of the left 
thumb.

Entitlement to an initial compensable evaluation for 
hemorrhoids.


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to January 
2001.

The issue of entitlement to a compensable rating for 
hemorrhoids is decided herein while the issue of entitlement 
to an initial compensable evaluation for arthritis of the 
metacarpal joint of the left thumb is addressed in the remand 
that follows the order section of this decision.


FINDING OF FACT

The veteran's hemorrhoids are mild to moderate; they are not 
large, thrombotic,  irreducible with excessive redundant 
tissue, evidencing frequent occurrences, nor do they cause 
persistent bleeding and secondary anemia or fissures.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issue currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case and a letter dated in May 2001 from the RO, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The report of a May 2001 VA fee-basis examination notes that 
the veteran reported a history of periodic hemorrhoids over 
the last six years.  He reportedly was diagnosed with 
bleeding internal hemorrhoids five years earlier as well as 
in 2000, and was treated with diet, Metamucil, and stool 
softeners.  The veteran stated that his hemorrhoidal flare-
ups occur about once a month and they resolve on their own 
without treatment.  A rectal exam was "deferred" for 
unlisted reason.  The diagnosis was internal hemorrhoids 
which cause mild bleeding about once a month.  The veteran 
pointed out in his substantive appeal that he did not refuse 
to undergo a rectal examination in May 2001, but did inform 
the examiner that he was not currently experiencing any 
symptoms associated with hemorrhoids at that time.

A January 2004 colonoscopy report notes that the veteran was 
seen for rectal bleeding, diarrhea, and abdominal pain.  
Digital rectal exam was unremarkable except for mild 
tenderness.  The impression was internal hemorrhoids, 
otherwise normal colonoscopic exam.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran's hemorrhoids are currently evaluated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336, which 
provides that a noncompensable evaluation is warranted for 
mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  

The veteran claims that he is entitled to a compensable 
rating for hemorrhoids because they cause bleeding once a 
month.  

The May 2001 examination report notes that the veteran 
complained of hemorrhoidal flare-ups that occur about once a 
month and they resolve on their own without treatment.  No 
rectal exam was conducted, but the veteran has indicated that 
he was not experiencing any symptoms associated with 
hemorrhoids at that time.  A January 2004 colonoscopy report 
from the veteran's private physician states that he was seen 
with complaints of bleeding, diarrhea, and abdominal pain.  
Colonoscopy was normal except for internal hemorrhoids.

The veteran has not complained of large or thrombotic 
hemorrhoids which are irreducible with excessive redundant 
tissue, evidencing frequent occurrences, nor is there any 
objective medical evidence of such.  Instead, the veteran has 
only complained of rectal bleeding occurring once a month, 
which he states resolves without treatment.  He has never 
alleged, nor has medical evidence shown, that he has 
secondary anemia from the bleeding, or fissures associated 
with the hemorrhoids.  The January 2004 colonoscopy report 
lists a diagnosis of internal hemorrhoids; but does not note 
any active bleeding internally.  Therefore, the evidence 
supports a conclusion that the veteran's hemorrhoids are mild 
to moderate and warrant a noncompensable evaluation. 

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a compensable rating for 
hemorrhoids must be denied.  38 C.F.R. § 4.3 (2003); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.




REMAND

The veteran contends that he is entitled to a compensable 
evaluation for post-traumatic arthritis of the metacarpal 
joint of the left thumb.  He was afforded a VA fee-basis 
examination in May 2001 to determine the current degree of 
severity of the disability.  The report of the May 2001 
examination notes the ranges of left thumb motions, indicates 
that no pain was elicited with the noted ranges of motion, 
and notes the examiner's opinion that the recorded motions 
are normal for the veteran.  The examiner did not specify 
whether the veteran is able to oppose the fingers of his left 
hand with his thumb.  The veteran disputes the examiner's 
opinion that the noted ranges of motion are normal for the 
veteran and that no pain was elicited.  He contends that his 
left thumb is constantly painful.  In light of these 
circumstances, the Board has concluded that the veteran 
should be afforded another VA examination.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should arrange for 
the veteran to be scheduled for an 
examination by an examiner other than the 
one who performed the May 2001 
examination (if available) to determine 
the current degree of severity of the 
veteran's service-connected post-
traumatic arthritis of the metacarpal 
joint of the left thumb.   

The claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  The examiner should determine 
whether the veteran is able to oppose the 
fingers of his left hand with his thumb, 
and if not, should specify the size of 
the gap between the thumb pad and the 
fingers. 

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.  If this is not possible, 
the examiner should so state. 

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  If this is not possible, 
the examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  The, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


